Per Curiam :
Appellant was convicted of grand larceny on October 27, 1975 and sentenced to serve ten (10) years, suspended upon the service of nine (9) years, with five (5) years probation. He did not appeal but, on April 29, 1976, filed an application for post-conviction relief. This petition for post-conviction relief. This petition for post-conviction relief was denied and appellant has prosecuted this appeal, contending that the lower court was in error in failing to grant the relief requested because (1) the respondent failed to file an answer to the petition for post-conviction relief within the extended time granted by the lower court and was therefore in default ; and (2) the sentence was illegal in that the total of the term of imprisonment and the probationary period exceeded the maximum sentence authorized by Section 17-25-20 of the 1976 Code of Laws (formerly Section 17-552).
Judgment is affirmed without oral argument. The record fails to show any prejudice to appellant from the delay by respondent in filing an answer, Herring v. State, 262 S. C. 597, 206 S. E. (2d) 885; and the sentence imposed was within the maximum statutory limit. (Willis v. Leeke, 255 S. C. 230, 178 S. E. (2d) 251; State v. Teal, 108 S. C. 455, 95 S. E. 69).